Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 28, 2020

                                      No. 04-20-00418-CV

                                 IN THE MATTER OF N.G.W.

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018JUV01204
                        Honorable Carlos Quezada Jr., Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due September 18, 2020; however, the
court has granted court reporter Julie Winston an extension of time until October 19, 2020 to file
the record. The record has not been filed.

        We order Julie Winston to file the record by November 9, 2020. The reporter is advised
that the court will not grant a further extension of time unless she files a motion, before the date
the record is due, that (1) establishes there are extraordinary circumstances that prevent her from
timely filing the record, (2) advises the court of what efforts have been expended to prepare the
record and the status of completion, and (3) provides the court reasonable assurance the record
will be completed and filed by the requested extended deadline.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court